COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:     Angelia Hill, Appellant v. Sonic Momentum JVP, LP D/B/A
                         Land Rover Of Southwest Houston, Appellee

Appellate case number:   01-20-00367-CV

Trial court case number: 2018-10941

Trial court:             152nd District Court of Harris County

Date motion filed:       August 10, 2021

Party filing motion:     Appellant


       A majority of the en banc court has voted to deny appellant’s motion for rehearing en
banc. It is ordered that the motion is denied.


Judge’s signature: __/s/ Justice Julie Countiss__
                   Acting for the En Banc Court*



*En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.



Date: October 28, 2021